DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 28-29, 33-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabe et al (U.S. Pub. 2015/0070438)
Regarding claim 21, a device comprising a plurality of fluid ejection dies (1100), wherein each of the fluid ejection dies includes a contact pad (1103) and a plurality of fluid actuation devices (Figures 2-3, 9-10; Paragraphs 0026, 0028, 0036-0037)
An electrical interconnect element (20/21) extending completely across a top surface of each of the plurality of fluid ejection dies (Figures 1, 9-10) and in contact with the contact pad of each of the fluid ejection dies to electrically 
Regarding claim 22, a flex circuit connected to the electrical interconnect element and to electrical interconnect pads to connect to a host controller (Paragraphs 0034-0036)
Regarding clam 23, wherein the electrical interconnect element is implemented in a flex circuit that incudes a window (1330) at least partially surrounding the plurality of fluid ejection dies, and wherein the electrical interconnect element extends across the window (Figure 1b; Paragraph 0036)
Regarding claim 28, a plurality of electrical interconnect elements (Figures 1, 9-10)
Regarding claim 29, wherein each of the electrical interconnect elements is in contact with the data contact pad of one of the fluid ejection dies (Figures 1, 9-10)
Regarding claim 33, wherein the plufality of contact pads of each of the fluid ejection dies is arrange din a column, and wherein the plurality of electrical interconnect elements are positioned perpendicularly to the column of contact pads in each of the fluid ejection dies (Figures 9-10)
Regarding claim 34, wherein the plurality of fluid ejection dies includes at least three fluid ejection dies (Figure 2b)
Regarding claim 35, a device, comprising a carrier including a window (1330) (Figure 1; Paragraph 0036)

An electrical interconnect element (20/21) that extends completely across the window and is in contact with the contact pad of the fluid ejection die (Figures 1, 9-10; Paragraphs 0060, 0066)
Regarding claim 36, Yabe discloses wherein the carrier is a flex circuit (Fig. 1b; Paragraph 0035)
Regarding claim 37, wherein the device includes a plurality of fluid ejection dies attached to the carrier and positioned within the window, wherein each of the fluid ejection dies includes a contact pad and a plurality of fluid actuation devices, and wherein the electrical interconnect element is in contact with the contact pad of each of the fluid ejection dies (Figures 2-3, 9-10; Paragraphs 0026, 0028, 0036-0037)
Regarding claim 38, Yabe discloses the electrical interconnect elements (20) extends completely across the window (Figures 1a, 1b; Paragraphs 0048, 0052)
Regarding claim 39, a fluid ejection device, comprising a carrier (1300) including a plurality of electrical interconnect elements (20/21) (Figures 1-2; 9-10; Paragraphs 0034-0036)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) in view of Ciminelli et al (U.S. Pub. 2013/0193105)
Regarding claim 24, Ciminelli discloses wherein the electrical interconnect element includes a structure that is more rigid than the flex circuit (Paragraphs 0048-0049; metalized layer)


Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) in view of Sato et al (U.S. Pub. 2002/0089567)
Regarding claim 25, Sato discloses a beam shaped electrical interconnect element (H1302) (Figures 3, 12-13; Paragraphs 0083-0084)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sato into the device of Yabe, for the purpose of improving reliability and providing an inexpensive ink jet recording head capable of high quality ink jet recording (Paragraphs 0020-0021)
Regarding claim 26, Sato discloses wherein the electrical interconnect element includes a targeting fiducial to facilitate alignment of the electrical interconnect element with the contact pads of the fluid ejection dies (Figure 13; Paragraph 0100)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sato into the device of Yabe, for the purpose of improving reliability and providing an inexpensive ink jet recording head capable of high quality ink jet recording (Paragraphs 0020-0021)
Regarding claim 27, Sato discloses wherein each of the fluid ejection dies includes a data contact pad for data transfer, and wherein the electrical interconnect element is in contact with the data contact pad (Figure 13; Paragraphs 0073, 0083-0084, 0100)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sato into the device of Yabe, for the purpose of improving reliability and providing an inexpensive ink jet recording head capable of high quality ink jet recording (Paragraphs 0020-0021)


Claims 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) in view of Feinn (EP 1186417) [Provided in IDS 11/12/2020]
Regarding claim 30, Feinn discloses wherein at least one of the electrical interconnect elements extends across all of the fluid ejection dies of the device (the data signals from the electrical interconnect elements [641,642,643] extend to all of the print head dies [40]) (Figures 2-3, 5; Abstract; Paragraphs 0031-0038)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Feinn into the device of Yabe, for the purpose of transferring print data and non-print data to the print head dies.
Regarding claim 32, Feinn discloses wherein each of the fluid ejection dies includes a plurality of contact pads, and wherein the device comprises a plurality of electrical interconnect elements, wherein each of the electrical interconnect elements extends across all of the fluid ejection dies and is in contact with one of the contact pads of each of the fluid ejection dies (the data signals from the electrical interconnect elements [641,642,643] extend to all of the print head dies [40]) (Figures 2-3, 5; Abstract; Paragraphs 0031-0038)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Feinn into the device of Yabe, for the purpose of transferring print data and non-print data to the print head dies.

31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) in view of Yamashita et al (U.S. Pub. 2008/0211883)
	Regarding claim 31, Yamashita discloses using a wiring substrate in the shape of a U for connecting contacts and terminals (Paragraph 0078)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yamashita into the device of Yaba, for the purpose of connecting terminals on multiple side edges of the wiring substrate

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al (U.S. Pub. 2015/0070438) in view of Kneezel et al (U.S. Pat. 6,808,249)
Regarding claim 40, Kneezel discloses each of the fluid ejection dies comprises a single color fluid ejection die, and each single color fluid ejection die is of a different color (Abstract)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the single color fluid ejection die of different colors, as taught by Kneezel into the device of Yabe, for the purpose of applying various colors for all regions of the printed paper

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 7, 2021